Exhibit 10.1

Execution Version

FIRST AMENDMENT

to

Management Agreement

May 16, 2018

This First Amendment (this “Amendment”) to the Management Agreement (as defined
below) is entered into by and among InfraREIT, Inc. (the “Company”), InfraREIT
Partners, LP (the “Operating Partnership”) and Hunt Utility Services, LLC (the
“Manager” and, together with the Company and the Operating Partnership, the
“Parties”) effective as of May 16, 2018. Capitalized terms used herein that are
not otherwise defined herein will have the meanings assigned to such terms in
the Management Agreement.

WHEREAS, the Parties entered into that certain Management Agreement, dated
January 29, 2015 (the “Management Agreement”), pursuant to which the Manager
manages the Company Entities’ day-to-day operations, subject to the oversight of
the Company’s Board of Directors;

WHEREAS, the Initial Term of the Management Agreement will expire on
December 31, 2019, and, unless otherwise terminated in accordance with its
terms, the Management Agreement will automatically renew for a Renewal Term at
such time;

WHEREAS, prior to the expiration of the Initial Term, a Party may request
changes to the Management Agreement or the Development Agreement, to be
incorporated upon renewal, subject to the provisions, including notice periods,
contained in Section 16(a) of the Management Agreement;

WHEREAS, notwithstanding the automatic renewal provisions of Section 16(a) of
the Management Agreement, the Independent Directors may elect not to renew the
Management Agreement upon the expiration of the Initial Term, subject to the
provisions, including notice periods, contained in Section 16(b) of the
Management Agreement; and

WHEREAS, pursuant to Section 22 of the Management Agreement, the Parties desire
to amend the notice periods required by Sections 16(a) and (b) of the Management
Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

1.    Amendment of Management Agreement.

 

  a. Section 16(a) of the Management Agreement is hereby amended by replacing
the clause “at least 15 months prior to the expiration of the Initial Term or a
Renewal Term” with “(i) at least nine months prior to the expiration of the
Initial Term or (ii) at least 15 months prior to the expiration of a Renewal
Term, as applicable.”

 

  b. Section 16(b) of the Management Agreement is hereby amended by replacing
the clause “at least 365 days prior to the end of the Initial Term or any
Renewal Term” with “at least (x) six months prior to the end of the Initial Term
or (y) 365 days prior to the end of any Renewal Term, as applicable.”



--------------------------------------------------------------------------------

2.    Continuing Effect. Except as expressly amended by this Amendment, the
provisions of the Management Agreement are and shall remain in full force and
effect. From and after the date hereof, each reference to “hereof,” “hereunder,”
“herein,” “hereto” and “hereby” and each reference to “this Agreement” and each
other reference of like import in the Management Agreement shall be deemed to
refer to the Management Agreement, as amended pursuant to Section 1 hereof.

3.    Miscellaneous. The following provisions of the Management Agreement are
hereby incorporated into and specifically made applicable to this Amendment
(provided, that, in construing such incorporated provisions, any reference to
“this Agreement” shall be deemed to refer to this Amendment):

 

  Section 23    Governing Law   Section 24    Arbitration   Section 27    Cure
of Invalid Provisions   Section 28    Construction of Agreement   Section 29   
Multiple Counterparts

[Signatures on Following Page]



--------------------------------------------------------------------------------

The Parties have executed this First Amendment as of the date first set forth
above.

 

HUNT UTILITY SERVICES, LLC By:  

/s/ David Campbell

Name:   David Campbell Title:   President and Chief Executive Officer INFRAREIT,
INC. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Senior Vice President and Chief Financial Officer
INFRAREIT PARTNERS, LP By: InfraREIT, Inc., its general partner By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Senior Vice President and Chief Financial Officer

 

FIRST AMENDMENT TO MANAGEMENT AGREEMENT